[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 08-14197                 ELEVENTH CIRCUIT
                                                                JULY 1, 2009
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                      D.C. Docket No. 90-00130-CR-J-10

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

CONNIE LEE LYONS,
a.k.a. Dump,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (July 1, 2009)

Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Connie Lee Lyons, proceeding pro se, appeals the district court’s order
denying his 18 U.S.C. § 3582(c)(2) motion for sentence reduction, based on

Amendment 706 to the Sentencing Guidelines, which reduced the base offense

levels applicable to crack cocaine offenses. On appeal, Lyons argues that he was

eligible for a reduction pursuant to Amendment 706, and the district court erred in

denying his § 3582(c)(2) motion on the ground that his sentence was based upon

an enhanced statutory mandatory life term of imprisonment. Moreover, he

contends, the government’s 21 U.S.C. § 851 information, which was filed during

his trial and notified him of the government’s intent to seek enhanced penalties,

was defective. In addition, he asserts that the district court had the authority to

reduce his sentence pursuant to United States v. Booker, 543 U.S. 220, 125 S.Ct.

738, 160 L.Ed.2d 621 (2005), and Kimbrough v. United States, 552 U.S. __, 128

S.Ct. 558, 169 L.Ed.2d 481 (2007), and that his sentence was enhanced based on

facts not found by the jury, in violation of Apprendi v. New Jersey, 530 U.S. 466,

120 S.Ct. 2348, 147 L.Ed.2d 435 (2000).

      “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d

983, 984 (11th Cir. 2008). A district court may reduce the sentence “of a

defendant who has been sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing



                                           2
Commission.” 18 U.S.C. § 3582(c)(2). Any reduction, however, must be

“consistent with applicable policy statements issued by the Sentencing

Commission.” Id. The applicable policy statements provide that “a reduction in

the defendant’s term of imprisonment is not authorized under 18 U.S.C. 3582(c)(2)

and is not consistent with this policy statement if” a retroactive amendment applies

to the defendant, but “does not have the effect of lowering the defendant’s

applicable guideline range because of the operation of another guideline or

statutory provision (e.g., a statutory mandatory minimum term of imprisonment).”

U.S.S.G. § 1B1.10, comment. (n.1(A)).

      Here, Lyons was sentenced based on a range that was determined by

application of a statutory mandatory life term of imprisonment, resulting in a

sentence that was ultimately based on something other than the crack cocaine

offense level calculation. See U.S.S.G. § 5G1.1(b). Accordingly, Amendment 706

did not affect his sentencing range, and the district court correctly found that he

was precluded from a sentence reduction under § 3582(c)(2). See United States v.

Williams, 549 F.3d 1337, 1339-42 (11th Cir. 2008).

      As to Lyons’s remaining arguments, we have made clear that: (1) where a

defendant is not eligible for sentence reduction under the Amendment, Booker

does not provide an independent basis for relief, United States v. Jones, 548 F.3d



                                           3
1366, 1369 (11th Cir. 2008), cert. denied, 129 S.Ct. 1657 (2009); and (2) “Booker

and Kimbrough do not prohibit the limitations on a judge’s discretion in reducing a

sentence imposed by § 3582(c)(2) and the applicable policy statement by the

Sentencing Commission,” United States v. Melvin, 556 F.3d 1190, 1192-93 (11th

Cir.), petition for cert. filed, (U.S. Feb. 10, 2009) (No. 08-8664). Moreover, we

have held that “a sentencing adjustment undertaken pursuant to Section 3582(c)(2)

does not constitute a de novo resentencing,” and “all original sentencing

determinations remain unchanged with the sole exception of the guideline range

that has been amended since the original sentencing.” United States v. Bravo, 203

F.3d 778, 781 (11th Cir. 2000) (emphasis in original). As a result, we affirm.

      AFFIRMED.




                                          4